—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 31, 1991, which convicted defendant, after a jury trial, of robbery in the first degree and two counts of robbery in the second degree and sentenced him to concurrent terms of 6 to 18 years on the first degree count and 3 to 9 years on the second degree counts, unanimously affirmed.
Contrary to defendant’s contention, upon an independent view of the facts, we find that the verdict is not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Two eyewitnesses positively identified defendant as one of a group of five assailants who robbed and viciously beat the victim. Moreover, the witnesses observed defendant slash the victim with what appeared to be a box cutter, resulting in the severing of the victim’s earlobe. Although the victim could not identify his attackers because a member of the group knocked off his eyeglasses, his testimony nevertheless corroborated much of the account given by the eyewitnesses.
Defendant’s claim that the trial court improperly precluded his attorney from eliciting statements made after his arrest is unpreserved for this Court’s review. Moreover, defendant’s later statement made at the precinct was unrelated to the earlier inculpatory statement in terms of both substance and time.
The court properly denied defendant’s motion to suppress the statement he made after his arrest despite the fact that no Miranda warnings had yet been administered because the statement was spontaneous (People v Hylton, 198 AD2d 301, lv denied 82 NY2d 925).
Defendant’s claim that the court erred in admitting the box *349cutter recovered from his codefendant is unpreserved for this Court’s review, and we decline to review it in the interest of justice. Were we to review the claim, we would find that the evidence was relevant to the People’s case (People v Mirenda, 23 NY2d 439, 453). Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.